[Cite as State v. Snider, 2011-Ohio-6873.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,

        Plaintiff-Appellee,                     Case No. 2011CA00158

                                               JUDGES:
v.                                             Hon. William B. Hoffman, P.J.
                                               Hon. Sheila G. Farmer, J.
                                               Hon. Julie A. Edwards, J.

STEVEN L. SNIDER,

        Defendant-Appellant.                      OPINION


CHARACTER OF PROCEEDING:                       Appeal from the Stark County Court of
                                               Common Pleas, Case No. 2008CR0583


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                        December 30, 2011


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


JOHN D. FERRERO,                               GEORGE URBAN
PROSECUTING ATTORNEY,                          116 Cleveland Ave. N.W.
STARK COUNTY, OHIO                             Suite 808
                                               Canton, Ohio 44702

By: RONALD MARK CALDWELL
Assistant Prosecuting Attorney
110 Central Plaza, South – Suite 510
Canton, Ohio 44702-1413
Hoffman, P.J.


        {¶ 1} Defendant-appellant Steven L. Snider appeals the June 27, 2011

Judgment Entry entered by the Stark County Court of Common Pleas denying his

motion for resentencing. Plaintiff-appellee is the State of Ohio.

                                 STATEMENT OF THE CASE

        {¶ 2} On June 12, 2008, a jury found Appellant guilty of felonious assault, in

violation of R.C. 2903.11(A)(1), and domestic violence, in violation of R.C. 2919.25(A).

The trial court sentenced Appellant to an aggregate prison term of thirteen years,

including eight years for the felonious assault conviction and five years for the domestic

violence conviction.

        {¶ 3} This Court affirmed Appellant’s conviction on direct appeal via Judgment

Entry filed June 29, 2009. State v. Snider Stark App. No. 2008-CA-00147, 2009-Ohio-

3427.

        {¶ 4} On April 12, 2010, Appellant filed a “Motion to Impose Lawful Sentence on

Defendant” citing the trial court's failure to properly impose post-release control as part

of Appellant's original sentence. Via Judgment Entry filed May 5, 2010, the trial court

denied Appellant's motion as moot as the trial court had held a video re-sentencing

hearing pursuant to R.C. 2929.191 on May 3, 2010. The court had issued a Journal

Entry on May 6, 2010 reflecting the re-sentencing. On February 22, 2011, this Court

affirmed the sentence. State v. Snider, Stark App. No. 2010-CA-00128, 2011-Ohio-889.

        {¶ 5} On June 24, 2011, Appellant filed a motion for resentencing asserting his

offenses were allied offenses, and requesting the trial court correct his sentence. The

trial court denied the motion via Judgment Entry filed June 27, 2011.
      {¶ 6} Appellant now appeals, assigning as error:

      {¶ 7} “I. THE TRIAL COURT ERRED WHEN IT DENIED APPELLANT’S

MOTION FOR RESENTENCING WHEN IT FOUND APPELLANT TO HAVE HAD A

SEPARATE ANIMUS FOR THE OFFENSES OF FELONIOUS ASSAULT AND

DOMESTIC VIOLENCE.”

      {¶ 8} As set forth in the Statement of the Case supra, Appellant directly

appealed his original conviction and sentence to this Court and this Court affirmed the

same via Judgment Entry filed June 29, 2009. Because Appellant could have raised the

argument he now assigns as error on direct appeal from his original conviction and

sentence, the claimed error is barred from our review by res judicata.

      {¶ 9} Under the doctrine of res judicata, a final judgment of conviction bars a

convicted defendant who was represented by counsel from raising and litigating in any

proceeding except an appeal from that judgment, any defense or any claimed lack of

due process that was raised or could have been raised by the defendant at the trial,

which resulted in that judgment of conviction, or on an appeal from that judgment. State

v. Szefcyk (1996), 77 Ohio St.3d 93, 95 (emphasis added).

      {¶ 10} Appellant’s sole assignment of error is overruled.
      {¶ 11} The June 27, 2011 Judgment Entry entered by the Stark County Court of

Common Pleas is affirmed.

                                                               Judgment affirmed.

Farmer, and Edwards, JJ., concur.
             IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT



STATE OF OHIO,

      Plaintiff-Appellee,                Case No. 2011CA00158

v.

STEVEN L. SNIDER,

      Defendant-Appellant.               JUDGMENT ENTRY



      For the reason stated in our accompanying Opinion, the June 27, 2011 Judgment

Entry entered by the Stark County Court of Common Pleas is affirmed.      Costs to

Appellant.


                                         s/ William B. Hoffman _________________
                                         HON. WILLIAM B. HOFFMAN


                                         s/ Sheila G. Farmer __________________
                                         HON. SHEILA G. FARMER


                                         s/ Julie A. Edwards ___________________
                                         HON. JULIE A. EDWARDS